 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                  ***
 9   JOHN TURNER,                                         Case No. 2:16-cv-02413-RFB-VCF
10                                         Plaintiff,
                                                                             ORDER
11           v.
12   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, et al.,
13
                                        Defendants.
14
15
            Before the Court for consideration is the Report and Recommendation [ECF No. 105] of
16
     the Honorable Cam Ferenbach, United States Magistrate Judge, entered January 22, 2019.
17
            A district court “may accept, reject, or modify, in whole or in part, the findings or
18
     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
19
     written objections to the findings and recommendations of a magistrate judge.           28 U.S.C.
20
     § 636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
21
     required to “make a de novo determination of those portions of the report or specified proposed
22
     findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
23
     Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
24
     “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
25
     Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
26
     by February 5, 2019. No objections have been filed. The Court has reviewed the record in this
27
     case and concurs with the Magistrate Judge’s recommendations.
28
     ...
 1          IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 105]
 2   is ACCEPTED and ADOPTED in full.
 3          IT IS FURTHER ORDERED that Defendants I. Fouquet, “D,” the State of Nevada,
 4   Bonner, M. Gove, and P. Hernandez are DISMISSED from the case with prejudice.
 5          IT IS FURTHER ORDERED that Counts 4 and 9 of the First Amendment Complaint
 6   (ECF No. 104) are DISMISSED with prejudice.
 7          IT IS FURTHER ORDERED that the First Amended Complaint (ECF No. 104) will
 8   proceed on Counts 1, 2 (as to G. Hoder and Diaz), 3, 5, 6, 7, and 8.
 9          IT IS FURTHER ORDERED that the Clerk of Court issue summons to the remaining
10   Defendants so Plaintiff’s remaining claims may proceed.
11
            DATED: February 8, 2019.
12
                                                          _____________________________
13                                                        RICHARD F. BOULWARE, II
14                                                        United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
